Name: Commission Regulation (EC) NoÃ 2154/2005 of 23 December 2005 supplementing the Annex to Regulation (EC) NoÃ 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications ( Sidra de Asturias or Sidra dÃ¢ Asturies ) [PDO]
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural structures and production;  beverages and sugar;  marketing
 Date Published: nan

 24.12.2005 EN Official Journal of the European Union L 342/47 COMMISSION REGULATION (EC) No 2154/2005 of 23 December 2005 supplementing the Annex to Regulation (EC) No 2400/96 as regards the entry of a name in the Register of protected designations of origin and protected geographical indications(Sidra de Asturias or Sidra dAsturies) [PDO] THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular Article 6(3) and (4) thereof, Whereas: (1) In accordance with Article 6(2) of Regulation (EEC) No 2081/92, the request from Spain to enter the name Sidra de Asturias or Sidra dAsturies has been published in the Official Journal of the European Union (2). (2) Since the Commission has received no statement of objection pursuant to Article 7 of Regulation (EEC) No 2081/92, this name must be entered in the Register of protected designations of origin and protected geographical indications, HAS ADOPTED THIS REGULATION: Article 1 The name in the Annex to this Regulation is hereby added to the Annex to Commission Regulation (EC) No 2400/96 (3). Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 208, 24.7.1992, p. 1. Regulation last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ C 98, 22.4.2005, p. 3. (3) OJ L 327, 18.12.1996, p. 11. ANNEX Products listed in Annex I to the Treaty, intended for human consumption Other Annex I products (spices, etc.) SPAIN Sidra de Asturias or Sidra dAsturies (PDO)